FILE COPY




                              11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT

In re Jessica Elaine Carmichael,                           * Original Proceeding

No. 11-17-00357-CR                                         * January 5, 2018

                                                           * Panel consists of: Wright, C.J.,
                                                             Willson, J., and Bailey, J.

       This court has considered relator’s petition for writ of mandamus and concludes that the
petition should be denied. Therefore, the petition for writ of mandamus is denied.